                                                                 Case 2:20-bk-21022-BR   Doc 501 Filed 07/20/21 Entered 07/20/21 10:15:53      Desc
                                                                                          Main Document     Page 1 of 5



                                                                   1 SMILEY WANG-EKVALL, LLP
                                                                     Philip E. Strok, State Bar No. 169296
                                                                   2 pstrok@swelawfirm.com
                                                                     Kyra E. Andrassy, State Bar No. 207959
                                                                   3 kandrassy@swelawfirm.com
                                                                     Timothy W. Evanston, State Bar No. 319342
                                                                   4 tevanston@swelawfirm.com
                                                                     3200 Park Center Drive, Suite 250
                                                                   5 Costa Mesa, California 92626
                                                                     Telephone: 714 445-1000
                                                                   6 Facsimile:    714 445-1002

                                                                   7 Attorneys for Elissa D. Miller, Chapter 7
                                                                     Trustee
                                                                   8
                                                                                             UNITED STATES BANKRUPTCY COURT
                                                                   9
                                                                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                  10
                                                                                                      LOS ANGELES DIVISION
                                                                  11
                                                                     In re                                      Case No. 2:20-bk-21022-BR
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12
                             3200 Park Center Drive, Suite 250




                                                                     GIRARDI KEESE,                             Chapter 7
                               Costa Mesa, California 92626




                                                                  13
                                                                                                   Debtor.      NOTICE OF HEARINGS ON:
                                                                  14
                                                                                                                (A) MOTION FOR ORDER
                                                                  15                                            AUTHORIZING THE TRANSITION AND
                                                                                                                ASSIGNMENT OF THE ESTATE'S
                                                                  16                                            INTERESTS IN THE NFL CONCUSSION
                                                                                                                LITIGATION TO GOLDBERG PERSKY
                                                                  17                                            WHITE P.C. FREE AND CLEAR OF
                                                                                                                LIENS, CLAIMS AND INTERESTS
                                                                  18                                            PURSUANT TO 11 U.S.C. § 363; AND

                                                                  19                                             (B) MOTION FOR ORDER
                                                                                                                 AUTHORIZING THE TRANSITION AND
                                                                  20                                             ASSIGNMENT OF THE ESTATE'S
                                                                                                                 INTERESTS IN THE MESH LITIGATION
                                                                  21                                             TO NADRICH & COHEN LLP AND THE
                                                                                                                 OSHMAN FIRM, LLC, FREE AND
                                                                  22                                             CLEAR OF LIENS, CLAIMS AND
                                                                                                                 INTERESTS PURSUANT TO 11 U.S.C.
                                                                  23                                             § 363

                                                                  24                                             Date:    August 10, 2021
                                                                                                                 Time:    2:00 p.m.
                                                                  25                                             Ctrm.:   1668
                                                                                                                          255 E. Temple Street
                                                                  26                                                      Los Angeles, California 90012

                                                                  27

                                                                  28


                                                                       2876147.1                                 1                                 NOTICE
                                                                 Case 2:20-bk-21022-BR     Doc 501 Filed 07/20/21 Entered 07/20/21 10:15:53           Desc
                                                                                            Main Document     Page 2 of 5



                                                                   1           TO ALL INTERESTED PARTIES:

                                                                   2           PLEASE TAKE NOTICE that pursuant to Local Bankruptcy Rule 9013-1(o)(4),

                                                                   3 the: (1) Motion for Order Authorizing the Transition and Assignment of the Estate's

                                                                   4 Interests in the NFL Concussion Litigation to Goldberg Persky White P.C. Free and Clear

                                                                   5 of Liens, Claims and Interests Pursuant to 11 U.S.C. § 363 [Docket No. 389], filed on

                                                                   6 June 9, 2021 by Elissa D. Miller, the chapter 7 trustee (the "Trustee") for the bankruptcy

                                                                   7 estate of Girardi Keese; and (2) Motion for Order Authorizing the Transition and

                                                                   8 Assignment of the Estate's Interests in the Mesh Litigation to Nadrich & Cohen LLP and

                                                                   9 the Oshman Firm, LLC, Free and Clear of Liens, Claims and Interests Pursuant to 11

                                                                  10 U.S.C. § 363 [Docket No. 428], filed on June 23, 2021 by the Trustee, have been set for

                                                                  11 hearing on August 10, 2021, at 2:00 p.m., in Courtroom 1668 of the United States
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12 Bankruptcy Court located at 255 E. Temple Street, Los Angeles, California.
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13

                                                                  14 DATED: July 20, 2021                   SMILEY WANG-EKVALL, LLP

                                                                  15

                                                                  16
                                                                                                            By:          /s/ Timothy W. Evanston
                                                                  17                                              TIMOTHY W. EVANSTON
                                                                                                                  Attorneys for Elissa D. Miller, Chapter 7
                                                                  18                                              Trustee
                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       2876147.1                                   2                                       NOTICE
       Case 2:20-bk-21022-BR                      Doc 501 Filed 07/20/21 Entered 07/20/21 10:15:53                                       Desc
                                                   Main Document     Page 3 of 5



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 3200
Park Center Drive, Suite 250, Costa Mesa, CA 92626.
 A true and correct copy of the foregoing document entitled (specify): NOTICE OF HEARINGS ON: (A) MOTION FOR
ORDER AUTHORIZING THE TRANSITION AND ASSIGNMENT OF THE ESTATE'S INTERESTS IN THE NFL
CONCUSSION LITIGATION TO GOLDBERG PERSKY WHITE P.C. FREE AND CLEAR OF LIENS, CLAIMS AND
INTERESTS PURSUANT TO 11 U.S.C. § 363; AND (B) MOTION FOR ORDER AUTHORIZING THE TRANSITION AND
ASSIGNMENT OF THE ESTATE'S INTERESTS IN THE MESH LITIGATION TO NADRICH & COHEN LLP AND THE
OSHMAN FIRM, LLC, FREE AND CLEAR OF LIENS, CLAIMS AND INTERESTS PURSUANT TO 11 U.S.C. § 363 will
be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 July 20, 2021 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

                                                                                          Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) July 20, 2021 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

The Honorable Barry Russell
U.S. Bankruptcy Court
Roybal Federal Building
255 E. Temple Street, Suite 1660
Los Angeles, CA 90012
                                                                                          Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______ , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                          Service information continued on attached page.




I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 July 20, 2021                             Gabriela Gomez-Cruz                                   /s/ Gabriela Gomez-Cruz
 Date                                      Printed Name                                          Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:20-bk-21022-BR                      Doc 501 Filed 07/20/21 Entered 07/20/21 10:15:53                                       Desc
                                                   Main Document     Page 4 of 5




TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

      Kyra E Andrassy kandrassy@swelawfirm.com,
       lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
      Rafey Balabanian rbalabanian@edelson.com, docket@edelson.com
      Michelle Balady mb@bedfordlg.com, leo@bedfordlg.com
      Ori S Blumenfeld Ori@MarguliesFaithLaw.com,
       Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com
      Evan C Borges eborges@ggtriallaw.com, cwinsten@ggtriallaw.com
      Richard D Buckley richard.buckley@arentfox.com
      Marie E Christiansen mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-christiansen-
       4166@ecf.pacerpro.com
      Jennifer Witherell Crastz jcrastz@hrhlaw.com
      Ashleigh A Danker Ashleigh.danker@dinsmore.com,
       SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
      Clifford S Davidson csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-7586@ecf.pacerpro.com
      Lei Lei Wang Ekvall lekvall@swelawfirm.com,
       lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
      Richard W Esterkin richard.esterkin@morganlewis.com
      Timothy W Evanston tevanston@swelawfirm.com,
       gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
      Jeremy Faith Jeremy@MarguliesFaithlaw.com,
       Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
      James J Finsten , jimfinsten@hotmail.com
      Alan W Forsley alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-lawyers.net,addy.flores@flpllp.com
      Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
      Andrew Goodman agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
      Suzanne C Grandt suzanne.grandt@calbar.ca.gov, joan.randolph@calbar.ca.gov
      Steven T Gubner sgubner@bg.law, ecf@bg.law
      Marshall J Hogan mhogan@swlaw.com, knestuk@swlaw.com
      Sheryl K Ith sith@cookseylaw.com, sith@ecf.courtdrive.com
      Razmig Izakelian razmigizakelian@quinnemanuel.com
      Lillian Jordan ENOTICES@DONLINRECANO.COM, RMAPA@DONLINRECANO.COM
      Lewis R Landau Lew@Landaunet.com
      Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
      Elizabeth A Lombard elombard@zwickerpc.com, bknotices@zwickerpc.com
      Craig G Margulies Craig@MarguliesFaithlaw.com,
       Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
      Peter J Mastan peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
      Edith R. Matthai ematthai@romalaw.com, lrobie@romalaw.com
      Kenneth Miller kmiller@pmcos.com, efilings@pmcos.com
      Elissa Miller (TR) CA71@ecfcbis.com,
       MillerTrustee@Sulmeyerlaw.com;C124@ecfcbis.com;ccaldwell@sulmeyerlaw.com
      Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
      Scott H Olson solson@vedderprice.com, scott-olson-
       2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
      Carmela Pagay ctp@lnbyb.com
      Leonard Pena lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com
      Michael J Quinn mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-
       2870@ecf.pacerpro.com
      David M Reeder david@reederlaw.com, secretary@reederlaw.com
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:20-bk-21022-BR                      Doc 501 Filed 07/20/21 Entered 07/20/21 10:15:53                                       Desc
                                                   Main Document     Page 5 of 5


      Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com
      Kevin C Ronk Kevin@portilloronk.com, Attorneys@portilloronk.com
      William F Savino wsavino@woodsoviatt.com, lherald@woodsoviatt.com
      Kenneth John Shaffer johnshaffer@quinnemanuel.com
      Richard M Steingard , awong@steingardlaw.com
      Philip E Strok pstrok@swelawfirm.com,
       gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
      Boris Treyzon bt@treyzon.com, sgonzales@actslaw.com
      United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
      Eric D Winston ericwinston@quinnemanuel.com
      Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com
      Timothy J Yoo tjy@lnbyb.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
